Citation Nr: 0904933	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 12, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decisions of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA); which found that there was clear and 
unmistakable error in earlier rating decisions that had 
assigned an effective date of August 10, 1994 for the grant 
of service connection for PTSD; and assigned an effective 
date of May 12, 1994.

The Veteran, through his counsel, withdrew his request for a 
Board hearing in February 2009.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD was received in February 1990 and denied in an 
unappealed July 1990 rating decision.

2.  The Veteran filed an application to reopen his claim for 
service connection for PTSD on May 12, 1994.  

3.  In an October 1995 rating decision, the RO granted 
service connection for PTSD, effective August 10, 1994.  The 
Veteran submitted a timely notice of disagreement, but his 
appeal was closed when he failed to submit a substantive 
appeal in response to the statement of the case.

3.  A June 2004 rating decision determined that there was 
clear and unmistakable error in the October 1995 rating 
decision and granted an effective date of May 12, 1994 for 
the grant of service connection for PTSD.

4.   The record contains no statement or communication from 
the Veteran that constitutes a PTSD service connection claim 
between the July 1990 rating decision and the filing of the 
May 12, 1994 claim to reopen.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision that denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2008).

2.  The criteria for an effective date prior to May 12, 1994 
for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The court's have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.   Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).   The issues in this appeal arise from the 
Veteran's disagreement with the effective date and rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, VA treatment 
records, Social Security Administration (SSA) records, and 
private treatment records have been obtained.  The Veteran 
has been afforded VA psychiatric examinations, and sufficient 
medical opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be obtained, the 
Board may proceed with consideration of the Veteran's claim.

Applicable Laws and Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008). At the time 
the Veteran's May 1994 claim for service connection, the 
regulation required a clear diagnosis of PTSD.  This 
requirement was eliminated when the regulation was amended in 
1999.  See 64 Fed. Reg. 32,808 (June 18, 1999).

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007).   A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the Veteran, it will be considered filed as of 
the date of receipt of the informal claim. 

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.  

Evidence from a private physician or layman will also be 
accepted as an informal claim for increased benefits, 
effective from the date received by VA.  38 C.F.R. § 
3.157(b)(2).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.   See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).

Earlier Effective Date for PTSD Service Connection

The Veteran contends that he is entitled to an earlier 
effective date for service connection because he demonstrated 
symptoms of PTSD in the 1970s.  He has also argued that he is 
entitled to an effective date in April 1984, the date a 
February 2002 Social Security Administration decision 
determined that his disability began.  He maintains that his 
symptoms prior to 1994, were the same as those used to 
diagnose PTSD beginning in that year.

A claim to reopen the Veteran's PTSD service connection claim 
was filed in May 1994, and his claim was granted in an 
October 1995 rating decision.  An initial 30 percent 
disability rating, effective August 10, 1994 was established.  
The Veteran subsequently filed a notice of disagreement (NOD) 
indicating that he disagreed with the effective date of 
service connection, and stated that the appropriate effective 
date was May 1994.  A March 1996 statement of the case (SOC) 
denied the Veteran's earlier effective date claim.  A 
substantive appeal was not received on this issue.

The Veteran underwent VA hospitalization in February and 
March 1976, when the admission diagnosis was schizophrenia.  
The discharge diagnoses were neurosis, depressed and habitual 
excessive drinking.

On VA hospitalization in June and July 1980, the diagnosis 
was alcohol addiction.   

The Veteran was hospitalized at Elizabeth General Hospital in 
January 1982.  The admitting diagnoses were idiosyncratic 
alcohol disorder, intermittent explosive disorder, and rule 
out schizophrenia.  The final diagnoses were paranoid 
schizophrenia, alcohol dependence, and closed nasal fracture.

The Veteran again underwent VA hospitalization from May to 
August 1983.  The diagnoses were atypical psychosis and 
alcohol abuse.

The Veteran first filed a claim for service connection for 
PTSD in January 1990.  This claim was denied in an unappealed 
July 1990 rating decision.  The denial was based on a finding 
that there was no evidence demonstrating a PTSD diagnosis.

No further communication was received from the Veteran until 
May 12, 1994.  On that date the RO received a statement from 
the Veteran seeking to reopen the claim for service 
connection for PTSD.

In a letter dated in November 1989 and received in August 
1994, a private physician reported that the Veteran had 
incurred a "horrendous" injury in June 1987, when he had 
fallen 48 feet and been almost killed.  He was currently 
functioning "pretty well" but continued to experience 
memory problems and headaches.  It was recommended that he 
undergo psychological testing to assess brain damage.  A 
similar history was reported in private treatment records 
dated in 1991 and received at the same time in August 1994.

VA treatment records dated in 1991, contain no pertinent 
findings.

VA treatment records show that on August 10, 1994, it was 
reported that the Veteran had been receiving treatment for 
PTSD "in New Jersey" for the past six months.  The Veteran 
first received an impression of rule out PTSD in August 1994.  
Subsequent treatment records reflect regular treatment for 
PTSD as well as other psychiatric conditions.

Private treatment records from Onslow Memorial Hospital 
reveal PTSD treatment and a diagnosis in October 1994.  These 
documents were received by the RO in February 1995.

The Veteran's February 2002 SSA decision, received by the RO 
in June 2002, continued his benefits based upon a primary 
diagnosis of Bipolar Disorder and a secondary diagnosis of 
PTSD, with a disability date of April 1984.  The February 
2002 decision indicated that the Veteran had claimed a 
"continuing disability due to PTSD and bipolar disorder" 
and reflected the Veteran's January 2002 VA hospitalization 
for PTSD treatment.  An August 1984 SSA decision awarded the 
Veteran disability benefits based upon a diagnosis of 
schizophrenia.

At a January 2005 Board hearing held in conjunction with his 
appeal of the effective date for a 100 percent rating for 
PTSD, the Veteran testified that he began experiencing 
psychiatric problems in February 1969, resulting in his 
hospitalization.  He later testified that he began having 
psychiatric problems in 1967.  He recalled being first 
diagnosed with PTSD in approximately 1986.   He testified 
that prior to this PTSD diagnosis, he had been diagnosed and 
treated for schizophrenia.  His representative also indicated 
that they were not claiming that there was clear and 
unmistakable error (CUE) in any previous decision.

The Veteran's hearing testimony indicates that he is not 
alleging CUE in the July 1990 rating decision that denied 
service connection for PTSD.  No subsequent argument has been 
received from the Veteran or his representative in this 
regard, and the July 1990 rating decision was issued at a 
time when there was no medical evidence of record showing a 
diagnosis of PTSD.  The Veteran received notice of the July 
1990 decision later that month, but there is no evidence of a 
notice of disagreement within one year of the decision.  The 
July 1990 decision is, thus, final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2008).

While the Veteran did not perfect an appeal of the October 
1995 rating decision that assigned the August 1994 effective 
date for service connection or of subsequent decisions that 
carried that date forward, the RO found that the effective 
date was the product of CUE.  This had the same effect as if 
the correct decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) (2008).

Because the 1990 denial is final, the proper effective date 
for the grant of service connection is the later of the claim 
to reopen or the date of receipt of new and material 
evidence.  In no event could the grant be earlier than the 
claim to reopen.  38 C.F.R. § 3.400(q)(2), (r) (2008).

The Veteran has made several arguments that are essentially 
to the effect that entitlement to service connection arose 
prior to May 12, 1994.  There has been no contention or 
evidence that he submitted a claim to reopen prior to May 12, 
1994.  

The initial VA treatment record in August 1994 notes the 
Veteran's report of earlier treatment for PTSD.  While 
treatment records could constitute a claim to reopen where 
the claim had been denied due to the fact that the disability 
was not present to a compensable degree, the Veteran's claim 
had been denied due to the absence of a diagnosis, rather 
than the degree of disability.  Cf. 38 C.F.R. § 3.157(b).  
Hence, even if records of the treatment reported in August 
1994 showed findings of PTSD, they would not constitute a 
claim to reopen.

The record contains no document dated after the final July 
1990 rating decision and prior to the Veteran's May 12, 1994 
claim that constitutes a claim for service connection for 
PTSD.   There is no evidence or statement dated between the 
final July 1990 rating decision and the Veteran's May 12, 
1994 claim that can be construed as a formal or informal 
claim for service connection.  Thus, an effective date prior 
to May 12, 1994 for the grant of service connection for PTSD 
is not warranted.

The Board also notes that the Veteran had initially been 
granted SSA benefits on the basis of schizophrenia, not PTSD, 
in April 1984.  The February 2002 decision continued these 
benefits and added a secondary PTSD diagnosis.  The fact that 
SSA benefits were granted as of April 1984 is not controlling 
as both VA and SSA have differing sets of laws and guidelines 
for granting benefits.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992)

In any event, the SSA decision could at most serve to show 
that entitlement arose earlier.  The decision does not show 
that there was an earlier claim for benefits.

Therefore, the preponderance of the evidence is against an 
effective date earlier than May 12, 1994, for the grant of 
service connection for PTSD.


ORDER

An effective date earlier than May 12, 1994, for the award of 
service connection for PTSD, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


